Citation Nr: 9930974	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service-connection for a disability due to 
undiagnosed illness manifested by chest wall pain.  

2.  Entitlement to service-connection for a disability due to 
undiagnosed illness manifested by headaches and nausea.  

3.  Entitlement to service-connection for a disability due to 
undiagnosed illness manifested by muscle aches.  

4.  Entitlement to service-connection for a disability due to 
undiagnosed illness manifested by fatigue.  

5.  Whether there is new and material evidence to reopen a 
claim for service-connection for chest pain and headaches 
including migraine headaches.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1989 and from November 1990 to May 1991.  He had service in 
the southwest Asia theater of operations from February 7 to 
April 24, 1991.  

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico (RO), denied 
service connection for a disability manifested by headaches 
and a disability manifested by chest pain.  The veteran was 
notified of that decision in May 1994; he did not submit a 
notice of disagreement within one year of the date of 
notification.  In a December 1995 rating decision, the RO 
decided that there was no new and material evidence to reopen 
a claim for service connection for migraine headaches.  The 
veteran was notified of that decision in January 1996 and did 
not submit a notice of disagreement within one year of the 
date of notification.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO, 
made pursuant to a claim received in October 1997, which 
denied service connection for costochondritis and headaches, 
and for undiagnosed illnesses manifested by chest wall pain, 
headaches and nausea, muscle aches, fatigue and mood swings.  
The appealed rating decision also denied service connection 
for arteriosclerosis and right wrist fracture residuals and 
increased ratings for left wrist strain and fractured nose 
residuals.  The veteran has expressed disagreement only with 
the denial of service connection for chest pain, headaches, 
and for undiagnosed illnesses manifested by chest wall pain, 
headaches and nausea, muscle aches, fatigue and mood swings.  
The appealed rating decision also found that there was no new 
and material evidence to reopen a claim for service 
connection for migraine headaches.

The Board is legally obligated to ascertain whether there is 
a prior claim which was finally decided and, if so, whether 
the veteran has provided new and material evidence to reopen 
the claim before proceeding further.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  

Because the veteran did not submit a notice of disagreement 
within one year of being notified of the April 1994 and 
December 1995 rating decisions, those decisions are final.  
38 C.F.R. § 20.302(a) (1998).  The issue of whether new and 
material evidence has been submitted subsequent to those 
decisions will be discussed in the context of the veteran's 
broader claims of entitlement to service connection for chest 
pain and headaches.  


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  Both chest pain and headaches have been attributed to 
clinically diagnosed disorders.  

3.  There is no competent evidence of a disability due to 
undiagnosed illness manifested by nausea.  

4.  There is no competent evidence of a disability due to 
undiagnosed illness manifested by muscle aches.  

5  There is no competent evidence of a disability due to 
undiagnosed illness manifested by fatigue.  

6.  The April 1994 rating decision denied service connection 
for chest pain, because the separation examination did not 
show chest pain, there was no evidence of continuity and 
there was no evidence of a chronic impairment manifested by 
chest pain, and for headaches, because there was no evidence 
of treatment for headaches.  

7.  The veteran did not submit a notice of disagreement 
within one year of being notified of the denial of service 
connection for chest pain and headaches in May 1994.  

8.  The December 1995 rating decision denied service 
connection for migraine headaches on the basis that new and 
material evidence had not been received showing that migraine 
headaches were present in service; a notice of disagreement 
was not submitted within one year following notification of 
that decision.  

9.  The evidence received subsequent to the December 1995 
rating decision includes medical records showing diagnosis of 
headaches and must be considered in order to fairly evaluate 
the veteran's claim.  

10.  There is no medical evidence of a nexus between the 
headaches and a disease or injury in service, of a chronic 
headache disorder in service or relating current headaches to 
continuing symptomatology following a condition observed 
during service.  

11.  The additional evidence related to chest pain does not 
alter the elements that were specified bases for the denial 
of service-connection for chest pain in the April 1994 rating 
decision and need not be considered in order to fairly 
evaluate the veteran's claim.  


CONCLUSIONS OF LAW

1.  The claims for service connection for undiagnosed illness 
manifested by headaches and nausea, chest pain, muscle pain 
and fatigue are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The April 1994 rating decision which denied service 
connection for chest pains and headaches is final.  38  
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(1999).  

3.  The evidence received subsequent to the December 1995 
rating decision with regard to headaches is new and material 
and the claim for service connection for headaches has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  The reopened claim for service connection for headaches 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The evidence received subsequent to the April 1994 rating 
decision with regard to chest pains is not new and material 
and the claim for service connection for chest pains has not 
been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A March 1989 enlistment examination was reported to show no 
abnormalities, except for a right upper arm scar and 
circumcision.  In November 1989, the veteran was seen for 
complaints of pain in both shins and below the knees.  There 
was mild tenderness of the lateral and medial knees and 
tenderness of the lateral and medial tibias.  The assessment 
was possible shin splints.  In April 1991, he complained of 
pain in his left wrist on flexion for the prior 6 days.  X-
ray studies found no apparent fractures.  The assessment was 
rule out wrist sprain.  An undated redeployment from 
Operation Desert Storm examination was reported to show no 
abnormalities.  

In February 1992, the veteran was seen at a VA outpatient 
facility complaining of pain and aching in both elbows.  It 
was recorded that he lifted heavy packages every day.  After 
examination, the impression was arthralgia secondary to 
overuse.  In October 1992, the veteran was seen at a VA 
outpatient facility complaining of chest wall pain and nasal 
obstruction.  No findings were reported.  He was referred for 
"ENT" evaluation.  

During a VA Persian Gulf Screening Examination in October 
1992, the veteran complained of occasional chest pain 2 
months before.  He said that there had been some smoke in 
Saudi Arabia, but he did not recall any respiratory problems.  
He said that he could taste oil in his mouth when the smoke 
was heavy.  It was recorded that there were no headaches.  He 
said that he occasionally had a hard time taking a deep 
breath.  At times, it felt like something was twisting his 
chest; it would ease when he lay down and took a deep breath.  
It was also recorded that there was no nausea or vomiting.  
His only musculoskeletal complaint was occasional low back 
pain, which resolved with rest.  Examination found tenderness 
in the left sternal aspect of the chest in the area from the 
3rd to the 6th ribs.  There were no musculoskeletal changes.  
The chest wall pain was located at the chest wall pectoral 
insertion of the costosternal joint.  The pertinent diagnosis 
was chest wall pain.  

In October 1995, the veteran's wife submitted a statement 
that he had severe headaches.  Also in October 1995, the 
veteran was seen at a Lovelace Health System facility, 
because of occipital headaches, "on and off since March 1992 
when he returned from the Gulf War...."  In the assessment, 
the examiner said that she discussed the importance of a 
complete physical examination, including an eye examination, 
keeping a diary of headache frequency and foods and cutting 
down on caffeine.  

During a November 1995 VA examination, the veteran reported 
that headaches began to bother him at age 27, (service 
records show that he was born in April 1965).  The headaches 
occurred 3 to 4 times a week and would last 3 to 4 hours, if 
relieved by medication; occasionally, they would last 2 or 3 
days.  During the headache, he had indigestion or nausea.  
The examiner said that the history sounded most compatible 
with tension/muscle contraction headache.  

In November 1995, the veteran was seen at a Lovelace Health 
System facility.  The pertinent problems were residuals of 
June 1994 motor vehicle accident with back and neck strain 
and bifrontal headaches.  It was recorded that, at times, he 
was fatigued and noted that he worked the "graveyard shift" 
5 nights a week.  He reported that, at times, he had 
shortness of breath, without exertion and he seemed to take a 
long time to get over colds.  It was also recorded that he 
had been exposed to heavy oil fumes in Saudi Arabia.  He 
denied chest pain.  It was further recorded that headaches 
would occur 3 or 4 times and last from 2 to 6 hours; the 
headaches had increased after the motor vehicle accident.  He 
was described as being somewhat tired-looking.  The lungs 
were clear; muscle strength and tone were normal.  The 
assessments were headaches, probably tension muscle 
contraction, fatigue of undetermined cause, difficulty 
clearing respiratory tract infections and history of petrol 
chemical fire exposure in Saudi Arabia during Desert Storm.  

In December 1997, D. T. reported that she had known the 
veteran since 1990 and recalled that he had complained of 
headaches and fatigue on several different occasions.  R. J. 
H. reported that the veteran seemed to have chronic 
headaches.  

During a December 1997 VA general medical examination, the 
veteran reported that approximately 6 months after returning 
from Saudi Arabia he began noticing nausea associated with 
headaches.  The headaches were throbbing and associated with 
a stiff neck.  They were not associated with stress and 
nausea was not associated with meals.  The headaches and 
nausea would occur once or twice a week and last for 20 
minutes to 3 hours.  They were alleviated by rest, darkness 
and 3 or 4 Advil.  About 2 years before, he began to 
experience generalized muscle aching and fatigue, from 'head 
to toe.'  The episodes of nausea would occur 3 to 4 times a 
week and last for 6 to 7 hours.  The ache tended to be worse 
in the chest and shoulder region.  The last episode had 
occurred that morning.  The muscle aches were alleviated by 
Advil, Tylenol and rest.  They did not occur at any specific 
time of day.  He reported that he usually worked the 
"graveyard shift" as a mail carrier.  He reported being 
exposed to Diesel fuel fumes, black smoke and burning Diesel 
fuel while in the Persian Gulf.  The examiner reported that 
the medical records pertaining to the veteran had been 
reviewed.  On examination, there was tenderness to palpation 
in the costal cartilage in the anterior chest region.  The 
abdomen was benign with no masses or organomegaly; the bowel 
sounds were positive.  There was no swelling or tenderness in 
the right wrist and it was stable to external stress.  Grip 
strength was equal, bilaterally, and upper and lower 
extremity strength was 5/5, bilaterally.  There were no 
sensory deficits noted.  Costochondritis, symptomatic was the 
pertinent diagnosis.  Resolved right wrist sprain and nasal 
fracture with normal physical examination were also 
diagnosed.  The examiner said that she was unable to diagnose 
generalized muscle aches, at that time and reported that the 
muscle examination was within normal limits.  

During a December 1997 VA psychiatric examination, it was 
recorded that the veteran's primary complaints were chronic 
frontal headaches, fatigue, muscle aches, chest pain and some 
nausea.  He worked on the night shift from 10 pm to 6:30 am.  
He said that sometimes the headaches would occur twice a week 
and, other times, not more than once a month.  He first 
noticed the symptoms about 6 months after he returned from 
the Persian Gulf.  He denied headaches and fatigue prior to 
that time.  He complained that he had no energy and did not 
feel like doing anything; his wife had noticed that he did 
not have the energy he used to have.  He also complained of 
chest pain and muscle aches which occurred about once a week.  
He said that the headaches were worse in summer and he had to 
call in sick more often.  He took no medication except Advil 
for the headaches, muscle aches and chest pain.  He said that 
the chest and muscle pain had improved, but that the 
headaches had not.  He said that he had been examined for 
headaches, but no source had been found.  He reported 
inhaling smoke from burning Diesel fuel.  The diagnosis was 
Axis III: History of chronic headaches, chest pain, muscle 
aches, nausea and fatigue over the past 6 years; there was no 
Axis I or II diagnosis.  

In a letter received in January 1998, the veteran reported 
the days that he had missed from work since September 1996, 
because of illness, such as headaches and nausea.  He 
reported missing 2 days in September 1996, 1 day in October 
1996, 2 days in November 1996, 2 days in December 1996 and 1 
day each in January, March, May and July 1997.  He reported 
that he was unable to find records prior to September 1996.  

During a March 1998 VA neurological examination, it was 
recorded that the veteran had had no problem with headaches 
until April 1992, after he had returned from Saudi Arabia.  
He had occasional headaches while there; soon after returning 
to the United States, the headaches occurred more frequently.  
Initially, he stated that the headaches had remained about 
the same.  Later in the interview, he indicated that two 
years before, the headaches had been worse; at that time, he 
missed some days of work but missing work was fairly unusual 
by the time of the examination.  The headaches would occur 2 
or 3 times a week and would usually last 1 or 2 hours, 
although a bad one might last 4 or 5 hours.  The bad ones 
would occur once or twice, every 2 or 3 weeks.  He had light 
sensitivity, but no nausea or vomiting associated with the 
headaches.  The intensity varied.  On some occasions, he had 
to go into a dark room and take a couple of Extra Strength 
Tylenol or ibuprofen; on other occasions, he could continue 
his activities.  He reported that the headaches could be 
relieved with massage and that he felt better if he took 
ibuprofen or Tylenol.  On examination, muscle tone and bulk 
were normal; the neurologic examination was normal.  The 
examiner said that the history was most compatible with 
muscle-contraction type headaches.  She also noted that 
costochondritis was an accepted diagnosis and did not need to 
be related to an undiagnosed illness complaint.  The claims 
file and prior examination reports were reviewed.  

In a March 1998 statement, D. T. reported hearing the veteran 
complaining of headaches and recalled noticing some fatigue; 
she recalled that the headaches and fatigue began in July 
1991.  

In the substantive appeal, received in August 1998, the 
veteran stated that going on sick call was frowned upon and 
that he knew that not much could be done for chest pain and 
headaches.  Accordingly, he treated himself, mostly with 
Tylenol.  

At a hearing before a member of the Board in June 1999, the 
veteran testified that, approximately, 6 or 7 months after 
his return from Saudi Arabia he began to notice headaches, 
chest pain and fatigue.  He said that pollution in Saudi 
Arabia was really bad from the oil fires.  In addition, they 
would use Diesel oil to burn excrement every other day and 
that the grounds were covered with Diesel oil to control the 
dust.  He said that he experienced nausea while in Saudi 
Arabia because of the Diesel fuel.  He reported being given 
shots and pills for approximately 2 months when he returned 
to the United States.  Hearing Transcript (T.) at 3.  

The veteran said that he experienced tightness in his chest 
while on active duty, but not before going to Saudi Arabia.  
Id. at 4.  He reported that he was on medication for 
dizziness and that he began to notice muscle aches and 
fatigue shortly after he returned from Saudi Arabia.  Id. at 
5.  He said that he experienced tightness in his chest while 
in Saudi Arabia.  The chest tightness and nausea were almost 
constant.  Id. at 7.  He had a low-level nausea, all of the 
time; the chest tightness occurred pretty much all of the 
time.  The chest tightness did not increase or decrease with 
activity.  Id. at 8.  The headaches and nausea might occur 2 
or 3 times a week, sometimes less.  Id. at 11.  The muscle 
aches would occur once or twice a week and the fatigue would 
occur on almost a daily basis.  Id. at 12.  He said that no 
one had been able to determine the cause of his symptoms.  
Id. at 13.  He reported missing 4 or 5 days from work in 
1999. Id. at 15.  

At the hearing, the veteran submitted a statement from a VA 
physician, dated in June 1999, that he had had chronic 
medical problems that would cause recurring incapacitation 
making it impossible for him to work when affected.  It was 
reported that the condition began in 1992.  The veteran 
waived initial consideration by the RO.  

Criteria, Undiagnosed Illnesses

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  In order to establish 
service connection for a claimed disability the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Compensation shall be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117(a) (West 1991); 38 C.F.R. § 3.317 
(1999).

Analysis, Undiagnosed Illnesses

Under 38 U.S.C.A. § 5107(a), a person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden" of 38 U.S.C.A. § 5107(a). Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
Where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93.  

In general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of 
competent evidence of: (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  

The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the 2nd and 4th elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
With respect to the 2nd and 3rd elements, the manifestation of 
one or more signs or symptoms of undiagnosed illness or 
objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  

With respect to the 3rd element, a veteran's own testimony 
may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  

Medical evidence would ordinarily be required to satisfy the 
4th element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99 (May 3, 1999).  

There is competent evidence showing that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

Although headache and muscle pain are listed in the 
regulations as signs or symptoms which may be manifestations 
of undiagnosed illness, they can also result from diagnosed 
disorders.  To be a sign or symptom of an undiagnosed 
illness, they cannot result from a diagnosed disorder.  There 
must be medical evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  Both the 
headaches and chest pain have been attributed to diagnosed 
disorders by examining physicians; the headaches as being 
tension and/or muscle contraction types and the chest pain as 
costochondritis.  Since both have been attributed to 
diagnosed disorders, they do not meet the second element for 
a well-grounded claim for service connection for undiagnosed 
illness manifested by headaches and chest pain.  The issue of 
direct service-connection for chest pain and headaches will 
be addressed below.  

The veteran's complaints of nausea and muscle aches, in 
addition to headache and muscle pain are listed in the 
regulations as signs or symptoms which may be manifestations 
of undiagnosed illness.  The veteran is competent to report 
that he has muscle aches and nausea.  However, the Board 
believes that the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification and that the 
determination of the cause of those muscle aches and nausea, 
including whether they are manifestation of signs or symptoms 
of undiagnosed illness, requires the exercise of medical 
expertise.  In effect, the diagnosable disorders must be 
excluded.  Therefore, medical evidence is required for a 
well-grounded claim.  

No physician has expressed an opinion that the muscle aches 
or nausea is a manifestation of signs or symptoms of 
undiagnosed illness.  In fact, the only medical opinion 
expressed was that expressed by the physician who conducted 
the December 1997 VA examination.  She said that she was 
unable to diagnose generalized muscle aches following the 
examination and that the muscular examination was within 
normal limits.  There are no medical opinions that nausea is 
a manifestation of undiagnosed illness.  There is nothing in 
the record to suggest that the veteran is qualified to 
express an opinion requiring the exercise of medical 
expertise.  The various lay statements do not purport to 
relate the cause of the veteran's symptoms.  Since there is 
no medical evidence that the muscle aches or nausea is a 
manifestation of undiagnosed illness, the claim for service-
connection for those disabilities as manifestation of signs 
or symptoms of undiagnosed illness is not well grounded.  

Fatigue of undetermined cause was diagnosed following 
examination at a Lovelace Health System facility in November 
1995.  However, the Board does not believe that statement is 
sufficient to establish fatigue as a manifestation of 
undiagnosed illness.  Therefore, the claim for service-
connection for fatigue as a manifestation of signs or 
symptoms of undiagnosed illness is also not well grounded.

The Board does not believe that the June 1999 VA physician's 
statement that the veteran had chronic medical problems that 
caused recurring incapacitation which began in 1992 makes the 
claim for service-connection for the disabilities at issue as 
manifestation of signs or symptoms of undiagnosed illness 
well grounded.  The physician does not report any specific 
medical problems, nor does he relate the unspecified medical 
problems to undiagnosed illness.  

Although the Board denied service-connection for disabilities 
as manifestation of signs or symptoms of undiagnosed illness 
on a basis different from the RO, the veteran has not been 
prejudiced by the Board's decision since, in deciding the 
claim on the merits, rather than considering the case as to 
whether the claim was well grounded, the RO actually accorded 
the veteran greater consideration of the claim than was 
warranted by the circumstances.  Accordingly, the veteran has 
not been prejudiced by the Board's action.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board finds that the claim for service-connection for the 
disabilities as manifestation of signs or symptoms of 
undiagnosed illness is complete.  The veteran has not 
identified any additional, available evidence which, if true, 
would make his claim for service-connection for the claimed 
disorders plausible.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

Criteria and Analysis, New and Material Evidence

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the United States 
Court of Veterans Appeals ( as of March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (Court) held 
that VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the VA must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a); and third, if the claim is well grounded, 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case which 
deals with service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The evidence of record at the time of the April 1994 rating 
decision consisted of service medical records, reports of VA 
examinations in October 1991 and October 1992 and VA 
outpatient treatment records made in February and October 
1992.  Based on that evidence, the RO denied service 
connection for chest pains because there was no competent 
evidence of chronic chest pains in service or of continuity 
of symptomatology.  Additionally, the report of a November 
1995 VA examination was of record at the time of the December 
1995 rating decision.  Service connection for headaches was 
denied because there was no competent evidence of treatment 
for migraine headaches.  

The medical evidence received subsequent to those rating 
decisions consists of reports of VA examinations in December 
1997 and March 1998, outpatient records from the Lovelace 
Health System facility in October and November 1995 and a 
June 1999 VA medical statement.  The medical evidence shows 
that the veteran has been diagnosed as having muscle 
contraction type headaches and symptomatic costochondritis 
subsequent to service.  In addition, there is the veteran's 
substantive appeal in which he indicates that he had 
headaches and chest pain during service but did not seek 
treatment for either.  All of the foregoing evidence is new; 
it was not of record at the time of the earlier rating 
decisions.  

Reading the April 1994 and December 1995 rating decisions, 
the specified basis for the denial of service-connection for 
headaches was that there was no evidence of treatment for 
headaches in service.  Treatment is not required for a grant 
of service-connection, although it can help to establish the 
elements of a claim.  Wilson v Derwinski, 2 Vet. App. 16, 19 
(1991) cited in Savage v. Gober 10 Vet. App. 488 at 496 
(1997).  Reading the rating decisions broadly, it appears 
that the RO denied service-connection for headaches because 
there was no medical evidence of disabling headaches.  A 
current disability is required for a grant of service-
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Without competent evidence of a current disability, the claim 
would not be well grounded.  

The evidence received subsequent to the December 1995 rating 
decision includes medical records showing diagnoses of 
headaches.  Accordingly, it alters an element that the Board 
has determined was a basis for the denial of service-
connection for headaches in the rating decision by showing a 
current disability.  It also includes competent evidence of 
headaches in service which is a necessary element for 
service-connection.  The additional evidence must be 
considered in order to fairly evaluate the veteran's claim 
for service-connection for headaches.  Therefore, the Board 
determines that the veteran's claim for service-connection 
for headaches has been reopened with new and material 
evidence.  

Once it has been determined that new and material evidence 
has been presented, the Board must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a). 

As noted above, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service, both of which has 
been provided by the new evidence, and medical evidence of a 
nexus between the current disability and the disease or 
injury in service.  Caluza, 7 Vet. App. 498.  The "new" 
medical evidence does not show a nexus between the current 
disability and the disease or injury in service.  No 
physician has expressed an opinion that there is a causal 
relationship between the headaches and a disease or injury in 
service.  

Alternatively, a claim may be well grounded by competent 
evidence that the current disability is a subsequent 
manifestation of a chronic disease in service or if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Savage v. Gober, 10 Vet. App. 489 (1997); see also 
Grottveit, 5 Vet. App. at 93.  

Although the veteran has reported that he had headaches in 
service, there is no competent evidence that chronic 
headaches were present in service.  No physician has 
expressed an opinion relating the present headaches to the 
headaches the veteran reports that he had during service.  A 
determination of chronicity requires medical expertise, since 
identification of the disease entity is required.  38 C.F.R. 
§ 3.303(b).  The veteran's statement that he had headaches in 
service is not sufficient to establish chronicity because of 
the requirement of identification of the disease entity.  
Where the claim involves issues of diagnosis, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  

In the absence of competent evidence that the current 
disability is a subsequent manifestation of a chronic disease 
in service, a claim may be well grounded where the condition 
is observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  The veteran does 
not specifically state that he has had continuing headaches 
since service, although that would appear to be a fair 
inference from his correspondence and statements submitted on 
his behalf.  This reading of his statements would be most 
favorable to him.  Accordingly, for the purpose of 
determining whether the claim is well grounded, the Board 
will assume that he is alleging continuing headaches since 
service.  

However, a well-grounded claim based on continuity of 
symptomatology also requires that the condition be observed 
during service with continuity of symptomatology demonstrated 
thereafter and competent, in this case, medical, evidence 
relating the present condition to that symptomatology.  
Assuming that the veteran's statements establish that the 
headaches were observed during service, the claim is still 
not well grounded.  There is no medical evidence relating the 
current headaches to those reported during and subsequent to 
service.  Therefore, considering all evidence, old and new, 
the claim for service-connection for headaches is not well 
grounded.  Without a well grounded claim, there is no duty to 
assist the veteran in the development of the facts pertinent 
to the claim for service-connection for headaches as mandated 
by 38 U.S.C.A. § 5107(a).  

The April 1994 rating decision denied service-connection for 
chest pain because the separation examination did not show 
chest pain, there was no evidence of continuity and there was 
no evidence of a chronic impairment manifested by chest pain.  
There had been a diagnosis of chest wall pain, following the 
Persian Gulf screening examination in October 1992.  The 
evidence received subsequent to the April 1994 rating 
decision includes medical records showing a diagnosis of 
costochondritis and the veteran's statement regarding chest 
pains in service.  The additional evidence does not tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the final disallowance.  The 
additional evidence simply shows current chest pain.  It does 
not show any underlying pathology or tend to show that the 
chest wall pain noted in service was chronic.  The evidence 
does not, otherwise, relate the costochondritis to the chest 
pain in service or to any disease or injury in service.  
Accordingly, the additional evidence does not materially 
alter the basis for the prior disallowance.  Accordingly, it 
is not material and need not be considered in order to fairly 
evaluate the veteran's claim for service-connection for chest 
pain.  Therefore, while new, it is not material.  


ORDER

Service-connection for a disability due to undiagnosed 
illness manifested by headaches, nausea, chest pain, muscle 
aches and fatigue is denied.  Service-connection for chest 
pain and headaches is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

